Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a plurality of operation platforms, wherein tank trucks are positioned at the operation platforms, each of the operation platforms is provided with a lifting support and a central control device, each operation platform is installed with a distance meter, a vehicle in-place sensor, an upper-position sensor, and a lower-position sensor; the distance meter is used to measure a distance from a vehicle entering the operation platform to the lifting support, the in-place sensor is used to measure a lengthwise position of the vehicle entering the operation platform, the upper-position sensor is installed at an upper movement limit of the lifting support, the lower-position sensor is installed at a lower movement limit of the lifting support, and the upper-position sensor and the lower-position sensor are used to detect whether the lifting support is lifted or lowered to a predetermined position; the lifting support is provided with a stress sensor, the stress sensor is installed at a force bearing joint between the lifting support and the operation platform to detect interaction forces between the lifting support and the operation platform; the distance meter, the upper-position sensor, the lower-position sensor, the stress sensor, and the vehicle in-place sensor all communicate with the central control device through signals, the central control device communicates with a display device through signals, and the display device is used to display information received by the central control device to offer a driver with guidance information including whether the operation platform is available, a moving direction of the vehicle, and a position of the vehicle relative to the operation platform in the context as claimed.


Brooks teaches vehicle alignment system includes a sensor system to detect a surface of a vehicle, where the sensor system obtains a feedback signal representative of a spatial orientation of the detected surface relative to a reference as the vehicle approaches a doorway of the loading dock. A controller detects a threshold deviation in the spatial orientation of the detected surface of the vehicle relative to the reference based on the feedback signal. A display varies an output signal in response to the detected deviation in the spatial orientation of the detected surface relative to the reference.

Hochstein teaches sensing whether a person is within a certain area adjacent a dock face of a loading dock, emitting a first signal in response to sensing the person being present within the certain area, sensing rearward movement of a vehicle toward the dock face, emitting a second signal in response to sensing rearward movement of the vehicle while the person is not present in the certain area, and emitting a third signal in response to sensing both the rearward movement of the vehicle and the person being present within the certain area.

Both of the references teach providing a driver with guidance information as the vehicle approaches a doorway of the loading dock also senses whether a person is within a certain area adjacent a dock face of a loading dock; However they do not teach detecting position of a lifting support and they do not teach having a stress sensor installed at a force bearing joint between the lifting support and the operation platform to detect interaction forces between the lifting support and the operation platform; and they do not teach central control device using information regarding the lifting support to provide guidance to the driver. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689